Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 11/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quaintance (US 3715211) in view of Dai (US 2010/0040795).
	Regarding Claim 10, Quaintance teaches a method of fabricating a corrosion-resistant work peice comprising: providing a work peice with a monomer resin (Example 1).  Quaintance teaches the work peice comprising a valve metal and an oxide layer (oxalic acid anodized aluminum plate, Example 1) wherein the oxide layer comprises a plurality of pores having a volume (col. 5 ln. 17-24).  Quaintance teaches the monomer going into the pore assuring an effective seal by virtue of the pores being filled, i.e. greater than or equal to about 90% of the pore volume for each pore having the polymeric composition disposed therein is filled with the polymeric composition and the oxide layer is substantially free of vacant pores (col. 5 ln. 16-24).  Quaintance teaches converting the monomer resin disposed in the pores into a polymeric composition (col. 5 ln. 16-24).
	Quaintance does not explicitly teach vacuum assisted impregnation in a chamber as claimed; however, vacuum assisted impregnation of a monomer sealing agent into an oxidized aluminum surface 
	Regarding Claim 12, Quaintance teaches aluminum (oxalic acid anodized aluminum plate, Example 1).
	Regarding Claim 14, Quaintance teaches curing under an ordinary sunlamp for a short period of time (col. 4 ln. 7-10).  Quaintance teaches the exposure times within the claimed time range (Examples).  Quaintance teaches crazing occurs at temperatures as low as 225F (107C) and teaches these temperatures should be avoided (col. 2 ln. 5-10), i.e. curing at temperatures between ambient temperature and 107C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art to select the times and temperatures of Quaintance to be any of the suggested times and temperatures, including those within the claimed ranges, because Quaintance teaches they are suitable times and temperatures for use with the invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quaintance (US 3715211) in view of Dai (US 2010/0040795) as applied to claims 10, 12, and 14 above, and further in view of Tsyntsaru (Tsyntsaru, Porous anodized aluminum oxide: application outlooks,  Chemija, 2016, Vol 27 No 1, pg. 17-23).
Regarding Claim 11, Quaintance teaches the method applicable to various types of anodized coatings and is silent as to the size of the pores; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine the pore size.  Tsyntsaru teaches, in the anodization of aluminum, pore size and interval between pores can be tuned to between 2 nm and 1 micron depending on anodization conditions (Introduction).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art to modify the anodized film of Quaintance to have any of the pore sizes, as suggested by Tsyntsaru, including those within the claimed ranges, because they are known pore sizes of anodized films in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the sealed film of Quaintance with any of these known pore sizes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quaintance (US 3715211) in view of Dai (US 2010/0040795) as applied to claims 10, 12, and 14 above, and further in view of Heppekausen (US 7323221).
	Regarding Claim 13, Dai teaches impregnation under substantially vacuum conditions for 30-60 minutes ([0009]).   Dai does not explicitly teach a pressure of 0.1-0.5 Torr; however, Heppekausen teaches pressures of less than 0.1 mbar being suitable for vacuum impregnation of anodically oxidized aluminum (Example 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art to select the pressures of the combined references to be any of the suggested pressures of Heppekausen, including those within the claimed .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quaintance (US 3715211) in view of Dai (US 2010/0040795) as applied to claims 10, 12, and 14 above, and further in view of Matsuda (US 6672917).
	Regarding Claim 15, Quaintance does not explicitly teach a primer applied to the sealed layer; however, Matsuda teaches providing a primer layer onto a sealed anodized aluminum film in order to provide longer corrosion protection for the aluminum material.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Quaintance to include a primer layer, as taught in Matsuda, in order to provide further protection to the aluminum material.

	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quaintance (US 3715211) in view of Dai (US 2010/0040795) as applied to claims 10, 12, and 14 above, and further in view of Aerts (Aerts, Influence of the anodizing temperature on the porosity and the mechanical properties of the porous anodic oxide film, Surface and Coatings Technology, 201, 2007, pg. 7310-7317). Claim 17 is evidenced by Heppekausen (US 7323221).
	Regarding Claim 16, Quaintance teaches the method applicable to various types of anodized coatings and is silent as to the size of the pores; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine the pore size.  Aerts teaches, in the anodization of aluminum, porosity being a function of electrolyte temperature.  Aerts teaches porosities overlapping the claimed range (Figure 5).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 
	Regarding Claim 17, Dai teaches applying a vacuum in a chamber and subsequent processing of the work piece, i.e. releasing the vacuum.  Heppekausen is cited as evidence that air in the pores is removed by the vacuum and release of the vacuum causing pressure of the impregnated material into the pores by atmospheric pressure (col. 1 ln. 50-59).
	Regarding Claim 18 Quaintance teaches the monomer resin comprises monomers of acrylic acid or methacrylic acid (col. 4 ln. 34-47).
	Regarding Claim 19, Quaintance teaches aluminum (oxalic acid anodized aluminum plate, Example 1).
	Regarding Claim 20, Quaintance teaches the monomer going into the pore assuring an effective seal by virtue of the pores being filled, i.e. greater than or equal to about 90% of the pore volume for each pore having the polymeric composition disposed therein is filled with the polymeric composition and the oxide layer is substantially free of vacant pores (col. 5 ln. 16-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712